Evans, J.
(dissenting). I join in the dissent on slightly different grounds from those stated by the Chief Justice. I agree with much of his discussion.
The trial judge, not in the presence of the jury, advised the respective attorneys that he deemed certain evidence appearing in the minutes of the grand jury as inadmissible. The county attorney asked that he be permitted to make a *935record. Leave was expressly given him so to do. He kept himself strictly within his leave, so obtained. How can he be charged with misconduct for doing the very thing which he had obtained leave to do from the court in advance? There was, therefore, no misconduct of the county attorney.
If we assume that these three questions were propounded in the presence of the jury, yet there was no request by defendant’s counsel that the jury be excused during the making of such record. The questions put were not sprung as a surprise on him. He knew in advance just what they were to be. He could have had the jury excused for the asking.